IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,928


EX PARTE BLAIR DUANE WRIGHT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 8306 IN THE 27TH DISTRICT COURT

FROM LAMPASAS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of bail jumping.  He was sentenced to nineteen years' imprisonment pursuant to a plea bargain
agreement.  The Third Court of Appeals dismissed his direct appeal.  Wright v. State, No. 03-10-0368-CR (Tex. App.-Austin February 25, 2011).
	Applicant contends that his plea was involuntary. The trial court determined that Applicant
is entitled to relief. We agree.  
	Relief is granted.  The judgment in Cause No. 8306 in the 27th District Court of Lampasas
County is set aside, and Applicant is remanded to the custody of the Sheriff of Lampasas County to
answer the charges as set out in the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: December 12, 2012
Do not publish